Citation Nr: 0506042	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  96-23 363	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to a rating in excess of 10 percent prior to 
May 7, 2001, and in excess of 20 percent from July 1, 2001, 
for residuals of a lateral meniscectomy of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinea versicolor.

4.  Entitlement to an initial (compensable) rating for tinea 
pedis.

5.  Entitlement to a clothing allowance for 1999.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1987, from February 1991 to April 1991, and from 
September 1991 to March 1992.  The veteran is also shown to 
have participated in active duty for training (ACDUTRA) from 
July 1994 to August 1994.

Initially, this case came to the Board of Veterans Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina (Winston-Salem RO).  

In a August 1995 rating decision, the Winston-Salem RO, in 
pertinent part, denied service connection for bipolar and 
skin disorders and a disability rating in excess of 10 
percent for residuals of status post lateral meniscectomy of 
the right knee.  In a September 1995 rating action, the 
Winston-Salem RO confirmed its previous denial of service 
connection for a skin rash and an increased rating for the 
veteran's right knee disability.  

The veteran testified at an RO hearing, in January 1996; a 
copy of the hearing transcript is associated with the record.  
In a March 1996 rating decision, the Winston-Salem RO 
confirmed its previous denial of an increased rating for the 
veteran's right knee disability and granted service 
connection for tinea versicolor and tinea pedis, assigning 
noncompensable ratings effective from April 29, 1991.  Later, 
the case was transferred to the Phoenix, Arizona Regional 
Office (Phoenix RO).

In a November 2000 rating decision issued in December 2000 by 
the Phoenix RO, service connection was awarded for traumatic 
arthritis of the right knee and assigned a 10 percent rating, 
effective September 20, 1999.  In addition, the Phoenix RO 
assigned an initial rating for tinea versicolor of 10 
percent, which was discontinued from September 15, 1991 due 
to the veteran's return to active duty and reinstated 
effective March 31, 1992, the day after the veteran's 
separation from his second period of active duty.  The 
Phoenix RO also confirmed the earlier denials for increased 
ratings for the veteran's tinea pedis and right knee 
disability and for service connection for bipolar disorder.

In June 2001, the Board remanded the case to the RO for 
additional development.

Following surgery, in a July 2001 rating action, the Phoenix 
RO granted entitlement to a temporary total rating (TTR) for 
convalescence under 38 C.F.R. §  4.30 for the veteran's right 
knee disability from May 7, 2001 through June 30, 2001.

In a February 2004 rating decision issued in March 2004, the 
Phoenix RO assigned a 20 rating for the veteran's right knee 
disability, effective July 1, 2001, and confirmed the 10 
percent and noncompensable ratings for tinea versicolor and 
tinea pedis, respectively.

In a February 2002 administrative action, the Phoenix RO 
denied the veteran's claim for a clothing allowance for 1999.  
In March 2002, the veteran filed a notice of disagreement 
(NOD) with this denial.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when the Board 
finds an NOD has been submitted to a matter that has not been 
addressed in a statement of the case (SOC), the issue must be 
remanded to the RO for appropriate action.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

In light of the decision granting service connection for 
bipolar disorder, the Board construes an August 2003 VA Form 
21-4138 filed by the veteran as a claim for entitlement to a 
total rating based on individual unemployability (TDIU) due 
to service-connected disabilities.  This issue is referred to 
the RO for appropriate action.

In a November 1999 statement, the veteran submitted 
additional information in support of his appeal for post-
traumatic stress disorder (PTSD).  The Board construes this 
statement as a claim to reopen his previously denied claim 
for PTSD as the veteran did not perfect an appeal within 60 
days of the issuance of an SOC on October 31, 1996.  In July 
2004, the Phoenix RO provided a supplemental statement of the 
case (SSOC) on this matter, but failed to provide a rating 
decision as required by the regulations.  See 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in 
January 2002 to provide that an SSOC will not be used to 
announce an agency of original jurisdiction (AOJ) decision on 
an issue not previously addressed in an SOC).  Along with the 
issue of entitlement to a clothing allowance for 1999, the 
issue of whether new and material evidence has been submitted 
for entitlement to service connection for PTSD will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the service-connection and increased rating 
claims addressed in this decision.

2.  The weight of the competent evidence of record 
demonstrates that the veteran's current bipolar disorder is 
related to service.

3.  Prior to October 25, 1996, the veteran's right knee 
disability was not manifested by moderate impairment of the 
knee; it was manifested by nearly normal range of motion and 
subjective complaints of pain, without evidence of swelling, 
deformity, recurrent subluxation, effusion, or lateral 
instability.

4.  Beginning October 25, 1996, the veteran's right knee 
disability was not manifested by severe impairment of the 
knee; it was manifested by minimal degenerative changes, 
tenderness, some limitation of range of motion and subjective 
complaints of pain with evidence of some swelling, effusion, 
and/or lateral instability.

5.  Prior to April 2002, the veteran's tinea versicolor was 
episodic and was not manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, nor was it exceptionally repugnant.

6.  The veteran's tinea versicolor was found to have resolved 
and no treatment has been shown for this disability since 
April 2002.  The clinical evidence does not reveal any 
exfoliation, crusting, exudation, itching, extensive lesions, 
disfigurement, ulceration, systemic/nervous manifestations, 
or involvement of at least 5 percent of the entire bodily 
area.  Intermittent systemic therapy has not been shown or 
alleged to be required for the service-connected tinea 
versicolor.

7.  The veteran's tinea pedis was productive of no more than 
exfoliation, exudation or itching involving an exposed 
surface or extensive area prior to November 2001.

8.  As of November 2001, the veteran's tinea pedis was found 
to have resolved and no treatment has been shown for this 
disability since; thus, it covers less than 20 percent of the 
entire body, or less than 20 percent of exposed areas 
affected, and does not require intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, bipolar disorder was incurred, or aggravated, in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  The criteria for a rating in excess of 10 percent prior 
to October 25, 1996 for residuals of a lateral meniscectomy 
of the right knee, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1996).

3.  The criteria for a 20 percent rating from October 25, 
1996, for residuals of a lateral meniscectomy of the right 
knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2004).

4.  The criteria for an initial rating in excess of 10 
percent for tinea versicolor have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 
4.118, Diagnostic Codes 7806, 7813 (2002); 38 C.F.R. 
§§ 4.118, Diagnostic Codes 7801, 7802, 7804, 7805, 7806 
(2004). 

5.  The criteria for an initial 10 percent rating for tinea 
pedis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.118, Diagnostic Codes 7806, 
7813 (2002), 38 C.F.R. §§ 4.118, Diagnostic Codes 7806, 7813 
(2002, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2004); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim. VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  

With regard to the RO's compliance with the June 2001 Board 
remand instructions, the Board notes that the RO was 
instructed to, and did in a July 2001 letter, ask the veteran 
to furnish the names and addresses of health care providers 
who had treated him for his knee, skin and bipolar disorders 
and to sign authorizations for release of information from 
non-VA sources so that they could be associated with the 
claims file.  The veteran did not respond within the allotted 
60 days.  The Board observes that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Social Security Administration (SSA) records and VA treatment 
records from the Tucson VA medical facility were associated 
with the record.  The veteran underwent orthopedic, skin, and 
psychiatric examinations in November 2001 and another 
psychiatric examination in May 2002, in order to determine 
the severity of the veteran's knee and skin disorders and to 
ascertain whether the veteran had a psychiatric disorder(s) 
and the etiology of such disorder(s).  As instructed by the 
Board remand, the examiners reviewed the claims file, the 
orthopedic examiner provided range of motion measurements for 
the right knee and discussed the DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995), criteria as delineated in the remand 
instructions, and the psychiatric examiner provided diagnoses 
and etiology opinions.  In letters dated in July 2001, 
November 2001, and July 2003, the RO met the notification 
requirements of the VCAA.  In July 2004, the RO also 
readjudicated the issues on appeal and issued an SSOC.  Given 
the foregoing, the Board finds that the RO has substantially 
complied with the Board's June 2001 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support the issues addressed in 
this decision.  He testified at an RO hearing in January 
1996.  In July 2001 and/or July 2003 letters, VA asked the 
appellant to sign release of information forms and/or submit 
any additional medical evidence or lay evidence to support 
his claims.  In an August 2003 response, the veteran provided 
a statement from his vocational rehabilitation counselor and 
a copy of an August 2002 VA treatment record.  Available 
private, SSA, and VA treatment records have been associated 
with the claims file.  In September 1995 and June 1996 SOCs 
and in SSOCs dated in March 1996, November 2000, and July 
2004, VA informed the appellant of what was needed to 
establish higher ratings and entitlement to service 
connection and he was given additional chances to supply any 
pertinent information.  Moreover, the veteran was examined in 
1996, 1999, 2001, and 2002.  Thus, the Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
medical evidence, which might be relevant to his claims.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002).  Under these 
circumstances, the Board finds that the service, SSA, 
private, and VA medical records, SSA and VA examination 
reports, hearing transcript, Board remand, rating actions, 
and lay statements, are adequate for determining whether the 
criteria for higher ratings for knee and skin disabilities 
and for establishment of service for bipolar disorder have 
been met.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  

In this case, the initial AOJ decisions were made before 
November 9, 2000, the date the VCAA was enacted, and thus 
prior to the promulgation of the implementing regulations.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in February 1994.  In an August 1995 rating 
decision, VA denied service connection for bipolar disorder 
and an increased rating in excess of 10 percent for the 
veteran's right knee disability.  Later, in an March 1996 
rating action, VA granted service connection and assigned 
initial noncompensable ratings for tinea versicolor and tinea 
pedis.  Both of these actions were issued prior to the 
enactment of the VCAA.  Only after the March 1996 rating 
action was promulgated, in VCAA letters dated in July and 
November 2001 and July 2003, and an SSOC issued in July 2004, 
did VA provide initial notice of the provisions of the VCAA 
and more fully advise the appellant regarding what 
information and evidence must be submitted by the claimant, 
what information and evidence had, or would be, obtained by 
VA, and the need for the claimant to let VA know of any 
evidence or information that would support his claims.  In 
the July 2001 VCAA letter, VA also indicated that it would 
assist the veteran in getting evidence.  In two SOCs and 
three SSOCs, VA gave notice to the appellant regarding what 
information and evidence had been submitted and considered.  
In various letters and two SOCs, three SSOCs, and July 2001 
and 2003 letters, VA also informed the appellant of what 
information and evidence is needed to substantiate his claims 
and what information he needed to submit and what VA would 
do.  In a October 2004 letter certifying the appeal to the 
Board, the RO gave the appellant an additional 90 days to 
submit additional evidence.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, in variously-dated letters to the appellant, 
SOCs, and SSOCs, the VA informed him of what information he 
needed to a establish service connection for bipolar disorder 
and higher ratings for his service-connected disabilities, 
that he should send in information describing additional 
evidence or the evidence itself.  While the notice VA 
provided to the appellant in July 2001 and July 2003 was not 
given prior to the initial AOJ adjudication of the claim, the 
notice was provided by VA prior to the transfer of the 
appellant's case to the Board after remand and the content of 
the notice and various duty to assist letters, along with the 
SOCs and SSOCs, generally complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Moreover, in light of the grant of service 
connection for bipolar disorder and the above, to decide the 
appeal regarding the veteran's claims discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By various informational 
letters, SOCs and three SSOCs, VA satisfied the fourth 
element of the notice requirements.  The July 2004 SSOC 
provided the regulations implementing the provisions of the 
VCAA and both the former and current rating criteria related 
to skin disorders.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Analysis

Service Connection for Bipolar Disorder

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 2002); 38 
C.F.R. § 3.1(k) (2004); see also 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2004).  Active 
military, naval, or air service also includes any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  Accordingly, service connection may 
be granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).

ACDUTRA includes full-time duty in the Armed Forces performed 
by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2004).  INACDUTRA includes duty (other than full-time duty) 
prescribed for Reserves by the Secretary concerned under 
37 U.S.C. § 206 or any other provision of law.  38 C.F.R. § 
3.6(d)(1) (2004).  

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as psychosis, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.

The veteran claims that he was physically abused and raped 
during active duty.  The veteran claims that one month after 
he was sexually assaulted he came down with peri-anal warts.

Service medical records show that, in April 1991, at the end 
of the veteran's second period of service, the veteran was 
seen for stress, tension, and frustration and prescribed 
Depakote.  Thereafter, the veteran was treated for peri-anal 
warts and shown to have possible herpes stomatitis in other 
regions of his body and fever blisters.  In June 1993, less 
than 15 months after his third period of service ended, the 
veteran was seen on an emergency basis for multiple anxieties 
and was prescribed BuSpar.  When seen three weeks later, a 
private doctor noted that he had a DUI, that his first 
illness was one and one-half years ago, when the veteran was 
stressed out, and that it happens primarily in the summer.  
The diagnosis was bipolar disorder, mixed seasonal.  In 1994, 
after another DUI, the veteran was treated by the Cumberland 
County Mental Health Center, was hospitalized on two separate 
occasions, and given Klonopin.  The veteran was diagnosed 
with dysthmia and rule out bipolar disorder.   In October 
1994, the veteran was hospitalized overnight for bipolar 
affective disorder at the Cape Fear Valley Medical Center.  
In a January 1995 SSA phone interview, his county counselor 
indicated that the veteran was very depressed; that his 
compliance with medication and treatment was questionable; 
that he self medicated through the use of alcohol; and that, 
when last seen, the veteran was not doing too well and was 
told to admit himself to the hospital.

At a January 1996 RO hearing, the veteran testified that he 
was first seen for a psychiatric problem in March 1991, 
during his Desert Storm duty, and was given Depakote; that he 
was seen at an emergency facility in June of 1993; and that 
later he was seen by Dr. M. in Fayetteville, North Carolina, 
who also prescribed Depakote.  Subsequently, the veteran was 
treated by Cumberland County Mental Health and prescribed 
Klonopin, Zoloft, and lithium carbonate. 

VA medical records from February 1994 to October 1997 show 
that, in February 1994, the veteran was treated for 
depression.  The record reflects a history of bipolar 
disorder, noting that the veteran had been fired from the 
post office because he lost too many days because he was ill; 
that he could not get out of bed; the veteran could not sleep 
at night; and that he had lost his appetite.  In 1997, the 
veteran first reported that he had been physically abused in 
Korea on two occasions and sexually abused in Saudi Arabia 
while serving on active duty.  He was diagnosed initially 
with dysthymia but, in October 1997, the assessment was 
possible bipolar and PTSD provisional.

A March 1995 Persian Gulf War examination report includes a 
diagnosis of bipolar disease and he was recommended for 
follow-up on regular basis with mental health clinic.

At a February 1996 VA neuropsychiatry examination, the 
veteran indicated that he was not taking any medications but 
had taken lithium, Depakote and Paxil previously.  He 
indicated that he was being treated at the mental health 
clinic and stated that he had episodes of depression 
characterized by lack of interest, adhedonia, anergia, 
inability to get out of bed, poor speech and thoughts, and 
inability to concentrate.  The veteran stated that he had 
lost his last job because of mood disturbance.  The examiner 
diagnosed the veteran with bipolar disorder and strongly 
encouraged him to get back on stabilizing medication.

In February and March 1996, and the veteran was hospitalized 
by VA for substance dependence, alcohol, and bipolar disorder 
by history.

While on active duty for training in July 1997, the veteran 
was ordered to report for a psychiatric evaluation, noting 
that his military performance was only fair, lack of drill 
attendance, lack of endurance, easily distracted from long-
term mission, refusal to put forth effort, and resentment 
towards discipline.  The evaluation report revealed that the 
veteran had a history of counseling and psychiatric treatment 
to include hospitalization; that he had been reportedly 
diagnosed with PTSD, bipolar disorder, bereavement, and 
alcohol dependence.  In view of the veteran's past and 
present alleged mental illness, it was recommended that he be 
returned to his home unit with an escort ASAP and that 
further psychiatric evaluation be done to determine his 
fitness for duty.

A December 1999 SSA psychological evaluation includes 
diagnoses of bipolar disorder, primarily, to present time; 
somatiform disorder; PTSD; and alcohol abuse, severe, in 
reported remission.  The veteran stated that, in 1992, after 
leaving the service and returning from Saudi Arabia after a 
sexual assault, he was severely depressed and noticed an 
increase in his drinking, with four DUI's occurring within 
one month of each other.  The examiner noted a recurrent 
depressed mood with a history of manic-like episodes.  The 
psychologist added that there was a substantial history of 
alcohol abuse, surfacing at the time the veteran was released 
from the military, and that the veteran had had four past 
DUI's and an outstanding DUI charge.  The SSA determined that 
the veteran was disabled because of knee problems and a 
bipolar disorder beginning in March 1994.

VA treatment records from November 1997 through March 2004, 
show continuing treatment for substance abuse, PTSD, bipolar 
disorder, bipolar affective disorder, schizoaffective 
disorder, mood disorder, and a suicide attempt in September 
2003.  Over this time period, the veteran admitted to at 
least seven DUI's and opened up about his in-service 
assaults.  The veteran was hospitalized in August 2002 for 
substance abuse with diagnoses of PTSD and major depressive 
disorder.

At a November 2001 VA mental disorders examination, the 
veteran reported that after his return from Saudi Arabia he 
got a job at the post office on the night shift; that all was 
going well and, for no apparent reason, he awoke one morning 
and could not get out of bed because of severe depression; 
that this lasted for months and he was started on Depakote by 
a psychiatrist.  He stated such episodes have occurred at 
irregular intervals of anywhere from two to four to six 
months.  While in the active reserves, in July 1997, he awoke 
one night with a nightmare about Kuwait, seeing dead and 
mutilated bodies.  At that time, he was "out of it," had 
packed his duffle bag, and wanted to call a cab.  His 
commander sent him to a psychiatrist and he was sent back to 
Fort Bragg and evaluated for fitness for duty.  He was placed 
on more medication and dismissed from the reserves.  The 
veteran also reported having been physically assaulted on 
active duty in Korea and having been sexually assaulted while 
on active duty in Saudi Arabia.  The examiner noted that the 
veteran showed no evidence of psychosis at that time but that 
the veteran was having auditory hallucinations during his 
March 2001 period of depression.  The diagnoses included PTSD 
and bipolar disorder, Type II, with recurrent acute episodes 
of severe depression and episodes of hypomania.  The veteran 
gave a history of bipolar disorder with occasional psychotic 
features that has led to marked difficulty keeping jobs and 
having any satisfactory social relationships.  The examiner 
added that this condition have been aggravated by symptoms of 
PTSD, which, in turn, was secondary to assaults by fellow 
servicemen and by witnessing widespread death and an injury 
during the Gulf war.

In a May 2002 follow-up examination by the November 2001 VA 
examiner, the psychiatrist indicated that the claims file 
have been available at the time of the last examination in 
November 2001.  The examiner opined that the veteran's 
bipolar disorder was first manifested while he was on full-
time active duty in Korea in 1986 when he was assaulted in 
the shower; that, while in Saudi Arabia, he was raped by a 
fellow serviceman and again became severely depressed; that 
upon his return to North Carolina, the veteran drank and 
drank to try to forget the rape experience and to self-
medicate his depression, having three DUI's in one month; 
that, after that tour of duty, he received treatment for 
bipolar disorder at a county facility; that the veteran would 
not go to a psychiatrist for depression while in military 
service because he would been categorized and stigmatized as 
a psychiatric patient, would not have been eligible to stay 
in service, would have been assigned to menial and unwanted 
jobs, and would have been considered a danger to be around 
any ammunition or weapons.  Because of fear of the 
psychiatric stigmatization, there would be nothing in his 
records to show that he received psychiatric treatment for 
bipolar disorder while on full-time active duty; however, 
while in the active reserves, the veteran received medication 
for his bipolar disorder from the VA.  The diagnoses remained 
unchanged from the previous examination.

In an August 2003 statement, the veteran's vocational 
rehabilitation counselor recommended that the veteran be 
rated for PTSD/bipolar disorder and be approved for a TDIU.

VA recognizes that veterans claiming service connection for 
disability due to an in-service personal assault face unique 
problems documenting their claims.  Personal assault is an 
event of human design that threatens or inflicts harm.  
Although these incidents are most often thought of as 
involving female veterans, male veterans may also be 
involved.  These incidents are often violent and may lead to 
the development of PTSD or another psychiatric disorder 
secondary to personal assault.  Because assault is an 
extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to): (a) changes 
in performance and performance evaluations; (b) lay 
statements describing episodes of depression, panic attacks, 
or anxiety but no identifiable reasons for the episodes; (c) 
evidence of substance abuse such as alcohol or drugs; (d) 
increased disregard for military or civilian authority; and 
(e) treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma.  
Evidence that documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician. 

Based on the above evidence, the Board finds that the service 
records and other evidence of record is sufficient to raise a 
reasonable doubt as to whether the alleged personal assaults 
occurred in Korea and Saudi Arabia during the veteran's 
active duty service.  Resolving reasonable doubt on this 
question in the veteran's favor, the Board finds that the 
reported rape appears to have occurred in 1991.  38 C.F.R. 
§ 3.102 (2004).

The record includes a medical diagnosis of bipolar disorder 
and medical evidence of a nexus between diagnosed bipolar 
disorder and personal assault(s) in service, the two 
additional elements required to establish a claim for service 
connection.  A November 2001/May 2002 VA examiner noted that 
he had reviewed the claims file.  He opined that the 
veteran's bipolar disorder was first manifested while he was 
on full-time active duty in Korea in 1986 when he was 
assaulted in the shower; that while in Saudi Arabia he was 
raped by a fellow serviceman and again became severely 
depressed; that upon his return to North Carolina, the 
veteran drank to try to forget the rape experience and to 
self medicate his depression, having multiple DUI's one 
month; that, after that tour of duty, he received treatment 
for bipolar disorder at a county facility; that the veteran 
would not go to a psychiatrist for depression while in 
military service because he would have been categorized and 
stigmatized as a psychiatric patient, would not have been 
eligible to stay in service, would have been assigned to 
menial and unwanted jobs, and would have been considered a 
danger to be around any ammunition or weapons.  The examiner 
added that because of fear of the psychiatric stigmatization, 
there would be nothing in his records to show that he 
received psychiatric treatment for bipolar disorder while on 
full-time active duty; however, while in the active reserves, 
the veteran received medication for his bipolar disorder from 
the VA.  This opinion is bolstered by the veteran's service 
medical records, which show treatment for stress and for 
peri-anal warts in 1991, a July 1997 Reserve psychiatric 
evaluation following poor performance while on ACDUTRA, and 
private and VA treatment records, which show hospitalization 
for, and diagnosis of, bipolar disorder, and a history of 
multiple DUI's due to self-medication with alcohol.  The 
veteran explained that he did not report having been raped, 
because of how his earlier report of physical assault in 
Korea had been handled and the stigma attached to seeking 
psychiatric help while in service.

As indicated, the record includes a medical diagnosis of 
bipolar disorder, competent evidence that supports the 
veteran's assertion of in-service incurrence of a personal 
assault, and medical evidence of a nexus between diagnosed 
and personal assault in service.  For these reasons, and with 
the resolution of reasonable doubt in the veteran's favor, 
the Board finds that the veteran's diagnosed bipolar disorder 
was incurred in service.  38 U.S.C.A. §§ 1131, 5107, 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.303.

Increased Ratings

The veteran contends that the disability ratings assigned for 
his right knee and skin disorders should be increased to 
reflect more accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
(here, a right knee disability) and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Because the present appeal 
also arises from an initial rating decision, which 
established service connection for tinea versicolor and tinea 
pedis and assigned the initial disability ratings, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2004); see also Lendenmann v. Principi, 3. 
Vet. App. 345 (1992).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca, 8 Vet. App. at 204-07.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).



A.  Right Knee Disability

The veteran's right knee disability was rated as 10 percent 
disabling prior to May 7, 2001, and is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004), for impairment of the knee, involving recurrent 
subluxation or lateral instability.  Under Diagnostic Code 
5257, a  maximum 30 percent rating is assigned for severe 
impairment, a 20 percent rating for moderate impairment, and 
a 10 percent rating for slight impairment.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1996, 2004).  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257 (2004).  
Later, in August 1998, the VA General Counsel issued another 
pertinent precedent opinion.  In VAOPGCPREC 9-98, the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X- ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent (noncompensable) rating, or, consistent with 38 
C.F.R. 
§ 4.59 (which specifically provides that, when a veteran has 
arthritis that is productive of actually painful motion due 
to unstable or maligned joints due to healed injury, the 
disability is entitled to the minimum compensable evaluation 
for the joint), i.e., 10 percent under either Diagnostic Code 
5260 or 5261).  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

A noncompensable rating is warranted for limitation of leg 
flexion when it is limited to 60 degrees; a 10 percent rating 
is warranted when it is limited to 45 degrees; and a 20 
percent rating is warranted when it is limited to 30 degrees.  
38 C.F.R. § 4.71a, Code 5260 (2004).  A noncompensable rating 
is warranted when leg extension is limited to 5 degrees, a 10 
percent rating is warranted when it is limited to 10 degrees; 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5261 (2004).  Standard 
range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2004).  
If the evidence shows compensable limitation of both flexion 
and extension, two separate disability ratings may be 
assigned.  VAOPGCPREC 9-2004.

Because the veteran's right knee disability includes 
traumatic arthritis established by X-ray findings, he was 
also been awarded a separate 10 percent rating for traumatic 
arthritis of the right knee under Diagnostic Codes 5003 and 
5010.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is rated at the 
maximum rating of 20 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2004).
  
The service medical records reflect that, in the third week 
of training in January 1985, the veteran was referred to the 
clinic for evaluation of right knee effusion.  He reported 
falling forward on his right knee and striking his patella on 
the ground twice four or five days earlier.  The veteran 
noticed gradual onset of right knee effusion and decreased 
range of motion and denied any history of previous knee 
injury.  X-ray showed no abnormalities.  Arthrocentesis was 
performed after a local field block and revealed no laxity of 
the collateral or cruciate ligaments.  The assessment was 
subpatellar contusion and rule out lateral meniscal tear 
concomitant Grade I lateral collateral ligament (LCL) sprain.  
He was placed in a long-leg walking cast for approximately 
ten days.  At a follow-up visit in February 1985, he was 
given braces and, in March 1985, his cast was removed and he 
also was diagnosed with a Grade 1-2 LCL sprain -- healed.  In 
April 1985, the veteran was seen for right knee pain while 
marching two days earlier, the assessment was resolving LCL 
sprain of the right knee.  In September 1985, the veteran 
strained his knee while playing basketball and was put on 
profile for three weeks.  The impression was synovitis, 
possible medial meniscus tear.  A December 1985 arthrogram of 
right knee showed a lateral meniscus horizontal tear.  In 
March 1986, the veteran was treated for abrasions to both 
knees after being injured while playing football.  The next 
month another arthroscopy was performed on his right knee 
with debridement of the lateral meniscus.  In November 1986, 
the veteran was treated for knee problems and given crutches.  
The following month, the assessment was possible meniscal 
tear.  In January 1987, a third arthroscopy was done for 
right lateral ameniscal repair.  The Following month, the 
veteran underwent a lateral meniscectomy.

VA treatment records show that, in July 1988, the veteran was 
first seen for his right knee and, in February 1990, he was 
treated for chronic right knee pain.

A January 1990 VA examination report reveals normal right 
knee, with no swelling, redness, or limitation of motion of 
the right knee, even though the veteran complained of pain on 
prolonged standing or when picking up heavy items in cold 
weather.  

A February 1990 VA treatment record shows treatment for 
chronic right knee pain.

In a February 1991 rating action, the Winston-Salem RO 
granted service connection for residuals of status post 
lateral meniscectomy of the right knee and assigned a 10 
percent rating from June 21, 1989.

Service medical records during the veteran's second and third 
periods of active duty show treatment for questionable 
chondromalacia of the right knee, in February 1992.  He was 
found to have full range of motion with pain.

VA treatment records from February 1994 to April 1995 show 
treatment for internal derangement of the knee and early 
degenerative joint disease of the right knee, not confirmed 
by X-rays.  In August 1994, the veteran complained of 
instability and locking up of his right knee.  On 
examination, there was evidence of effusion and edema but no 
evidence of patellofemoral grind or patella compression.  
Drawer signs were stable.  Tenderness to palpation to the 
medial meniscus ligament, mild laxity with valgus stress and 
discomfort also were noted.  The assessment was secondary 
medial collateral ligament (MCL) injury to the right knee.

At an October 1994 SSA evaluation, the veteran reported that 
he could walk maybe five blocks; that he could not stand for 
any length of time at all; that he could sit for 
approximately one-half hour; and that he could lie down in 
bed fairly well.  On examination, the veteran had full range 
of motion of all joints.  His strength was 5/5 throughout.  
Deep tendon reflexes were 2+ and equal.  The right knee joint 
squeaked on flexion; otherwise the examination was normal.  
There were some small scars on the right peripatellar area.  
The veteran was able to squat, rise, and walk on his heels, 
toes and in tandem without problems.  Straight-leg raising 
was to 80 degrees and 90 degrees, on the right and left, 
respectively.  No sensory abnormalities were noted.  The 
assessment included some problems with his right knee as 
stated above. 

A March 1995 Persian Gulf War examination report revealed 
tenderness to the medial joint line of the right knee with 
full range of motion and no effusion or instability noted.  
The  impression included degenerative joint disease of the 
right knee.

At a January 1996 RO hearing, the veteran testified that he 
could not walk two blocks without having knee problems.  He 
indicated that his knee gave out a lot and pain was usually 
located on the outside of the right side of the knee and 
underneath the kneecap.  The veteran stated that there was 
more swelling and the knee got a lot hotter.  He indicated 
that his right knee disability had worsened.  

At a February 1996 VA knee examination, the veteran reported 
that he had residual soreness and pain on walking.  
Occasionally, his right knee would feel like it would lock 
but would spontaneously release.  He did not feel like it was 
completely stable but he did not give a history of 
dislocation, falls, or medial or lateral shifting.  After 
extreme use, his right knee would swell around the cap.  On 
examination, the knees appeared symmetrical except for small 
healed, nontender arthroscopic scars anteriorly and 
anteriomedially.  There was no tenderness in the 
medial/lateral plica areas or directly over the patella.  No 
swelling was visible.  The knee moved freely from 0 to 140 
degrees.  The knee was stable medially and laterally to 
stress as well as in the posterior anterior direction.  
Drawer signs were negative.  The veteran was able to do a 
full squat and knee bend without symptoms.  Basic alignment 
of the knees was good.  X-rays of the right knee did not show 
abnormality.  The diagnosis was history of severe strain with 
cartilage damage, post-operative arthroscopies of the right 
knee with residual pain.  

VA medical records show an impression of traumatic arthritis 
of the right knee in August 1996.  There was no evidence of 
edema, swelling, tenderness or cracking sound on movement 
when examined; however, he had limited range of motion.  At a 
September 1996 visit, the veteran indicated that his right 
knee had gone out; the impression was chronic knee pain.  On 
October 25, 1996, the veteran was issued a walking cane for a 
torn lateral meniscus.  In December 1997, he was seen for 
right knee pain.  No synovitis or ligamentous laxity was 
noted on examination.  Right knee pain was diagnosed and it 
was noted that the veteran had been given a cane.  Around 
this time period a knee brace was given to the veteran.  An 
April 1998 VA record shows that his knee pain had improved 
with NSAIDs and Capsicin The assessment was degenerative 
joint disease of the right knee, stable.  A December 1999 VA 
record reflects that the veteran was in a motor vehicle 
accident in March 1999, in which his vehicle rolled and he 
hit the roof of the van.  He complained of pain in his right 
knee, low back, and neck.  The assessment included pain in 
right knee.  In January 2000, the veteran had interferential 
e-stimulation to his right knee.  On examination, there was 
mild effusion and tenderness noted.  Range of motion was from 
0 to 125 degrees.  He had good stability to varus-valgus and 
pain with flexion.  X-rays showed some very mild degenerative 
changes.  His right knee was injected with DepoMedrol and 
Marcaine solution.  A July 2000 VA record showed improvement 
with no ligamentous laxity, although there was some 
discomfort with McMurray's sign.  

At a September 1999 VA joints examination, the veteran stated 
that he still had pain, catching, locking, and popping of his 
right knee in addition to recurrent swelling of the area.  He 
indicated that his knee hurt with cold weather.  He rode a 
bike on a regular basis; but the veteran stated that he could 
no longer lift weights or do extraneous activities.  On 
examination, range of motion was from 0 to 130 degrees.  The 
right knee was stable to stress testing.  He did have small, 
approximately 20 cc of, effusion in the knee and tenderness 
along the posterior medial and posterolateral joint lines.  
X-rays were normal.  The assessment indicated that the 
veteran might have an additional meniscal tear as he had a 
positive posterior joint line tenderness although he had a 
negative McMurray's sign for popping.

In a November 2000 rating decision issued in December 2000 by 
the Phoenix RO, service connection was awarded for traumatic 
arthritis of the right knee and assigned a 10 percent rating, 
effective September 20, 1999.

At an April 2001 VA preoperative evaluation, the veteran 
complained of popping, clicking, and catching symptoms on 
both medial and lateral sides of his right knee.  Examination 
confirmed mid-lateral to anterolateral joint line pain, as 
well as some tender plica medially.  On May 7, 2001, the 
veteran underwent surgery for a right lateral meniscus tear 
and right medial plica of the right knee.  Arthroscopic 
findings were: Grade 2 to 3 chondromalacia medial aspect of 
the patella, Grade 2 chondromalacia of the medial femoral 
condyle, Grade 4 chondromalacia of the lateral tibial 
plateau; posterolateral meniscus tear with fraying; and small 
medial synovial plica.  A magnetic resonance imaging (MRI) 
had shown a lateral meniscus tear and a physical examination 
indicated possible painful medial plica.  A June 2001 
kinesiotherapy note revealed range of motion from 0 to 110 
degrees with 10 percent circumferencial effusion.  Gait near 
normal.  On examination in July 2001, right calf tenderness 
was noted.  An October 2001 VA record shows the veteran 
status post arthroscopic surgery in June 2001, improved with 
this visit.

At a November 2001 VA joints examination, the veteran 
reported that he was late because he had a gout flare-up in 
his left large toe the previous night.  He stated that his 
right knee hurts daily and swells every few weeks, pops, and 
gives way about every other day but he catches himself and 
does not fall.  The veteran indicated that he used of brace 
almost daily but he did not have it with him.  He also said 
that he used a cane several times a week in his right hand 
and demonstrated that he was instructed to use it in a 
certain way for his right knee; but it also was not with him.  
On examination, the veteran was noted to have healed 
arthroscopic scars.  His gait was normal.  The medial and 
lateral joint line regions of his right knee were tender to 
palpitation.  Muscle strength, gastrocnemius, soleus, 
quadriceps manually tested normal.  There was no instability, 
effusion or crepitation palpated on active motion of the 
knee.  Cruciate and collateral ligaments were stable.  On 
internal torsion, he complained of some pain anteriorly and, 
on external torsion, he complained of some pain medially.  
Calf measurements were 15 inches on the right and 15 3/8 
inches on the left.  Range of motion measured: extension to 0 
degrees and flexion to 95 to 100 degrees.  A February 2001 
MRI report showed lateral compartment degenerative changes, 
postsurgical changes and/or tear of the lateral meniscus of 
the right knee.  The impression was right knee status post 
four surgeries with lateral compartment degenerative changes, 
mild calf atrophy, no instability, and no coordination/limp.  
Functional impairment was rated as moderately severe with 
loss of decreased range of motion of flexion of 35 to 40 
degrees.  The pain could moderately limit ability during 
flare-ups or when his right knee was used repeatedly over a 
period of time.

VA records show treatment for chronic right knee pain with 
early arthritic changes in May 2002.  On examination, range 
of motion was from 0 to 130 degrees.  There was no effusion 
and ligaments were stable; however, Grade 2 tenderness was 
noted in the lateral patellar facet and the lateral joint 
line.  Glucosamine Chondrotine Sulfate and cross training to 
decrease the load on his right knee was recommended.  An 
August 2003 VA treatment record reveals that the veteran was 
fitted for a replacement right knee orthosis.

Since February 1993, the veteran has not been shown to have 
had flexion limited to 60 degrees or less, extension limited 
to 10 degrees, or had dislocated semilunar cartilage with 
frequent episodes of locking, pain and effusion.  Thus, the 
Board finds that ratings under Diagnostic Codes 5258, 5260, 
and 5261 are not warranted.

The Board observes that the veteran testified to his right 
knee giving way, pain and swelling.  But it was not until 
October 25, 1996, when he was issued a cane for a torn 
meniscus that the veteran's right knee disability warranted a 
20 percent rating for moderate impairment of the knee due to 
lateral instability.  Prior to that time SSA and VA 
examination reports and VA treatment records, generally 
showed no swelling, either full or only slight decrease in 
the range of motion, stability or mild laxity, and chronic 
pain.  At a 1994 SSA evaluation, his right knee joint 
squeaked on flexion; otherwise the examination was normal.  A 
March 1995 Persian Gulf War examination report revealed 
tenderness to the medial joint line of the right knee with 
full range of motion without effusion or instability.  At a 
February 1996 VA examination, no swelling was visible; the 
veteran's right knee moved freely from 0 to 140 degrees and 
was stable medially and laterally.  X-rays of the right knee 
did not show abnormality.  Although the veteran did not feel 
like his right knee was completely stable, he did not give a 
history of dislocation, falls, or medial or lateral shifting.  
The diagnosis was history of severe strain with cartilage 
damage, post-operative arthroscopies of the right knee with 
residual pain.  Except for his period of convalescence 
following surgery in May 2001, when he was awarded a TTR, the 
veteran's right knee disability has not been manifested by 
severe impairment of the knee.  A November 2001 examiner 
noted that the veteran's pain could moderately limit ability 
during flare-ups or when his right knee was used repeatedly 
over a period of time, but added that no instability, or 
coordination/limp was found.  38 C.F.R. §§ 4.40, 4.45.  Prior 
to October 25, 1996, the veteran's right knee disability more 
nearly approximated an only slight impairment of the knee, 
mainly characterized by chronic pain, intermittent swelling, 
instability, and effusion.  Consequently, the Board concludes 
that the preponderance of the evidence is against a rating in 
excess of 10 percent prior to October 25, 1996 and a rating 
in excess of 20 percent after October 24, 1996.  

B.  Skin Disabilities

The veteran's service-connected tinea versicolor and tinea 
pedis are currently rated at 10 percent and noncompensably 
disabling, respectively, under 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2004).  They have been rated as analogous to 
eczema or dermatitis under Diagnostic Code 7806.  See 38 
C.F.R. § 4.20.  It would appear that the RO arrived at this 
diagnostic code by way of 38 C.F.R. § 4.118, Diagnostic Code 
7813 for dermatophytosis, which in turn is evaluated as 
eczema.

Under the former Diagnostic Code 7806 for eczema, a 
noncompensable rating was assigned for eczema manifested by 
slight, if any, exfoliation, exudation or itching, if on a 
non-exposed surface or small area.  A 10 percent rating was 
assigned where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or where 
the disorder is exceptionally repugnant.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).

Effective August 30, 2002, the rating criteria for skin 
disorders were revised.  See 67 Fed. Reg. 49,590-99 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (Sept. 16, 
2002) and 67 Fed. Reg. 62,889 (Oct. 9, 2002).  The revised 
version of Diagnostic Code 7813 provides that dermatophytosis 
(ringworm: of body, tinea corporis; of head, tinea capitis; 
of feet, tinea pedis; of beard area, tinea barbae; of nails, 
tinea unguium; of inguinal area (jock itch), tinea cruris) is 
to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), 
depending upon the predominant disability.

Under the current version of Diagnostic Code 7806, dermatitis 
or eczema warrants a maximum 60 percent evaluation if it 
covers more than 40 percent of the entire body, more than 40 
percent of exposed areas are affected, or if constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period.  Dermatitis or eczema covering 20 to 40 
percent of the entire body, affecting 20 to 40 percent of 
exposed areas, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; of 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering less than 5 percent of the entire body, 
affecting less than 5 percent of exposed areas; and requiring 
no more than topical therapy during the past 12-month period 
warrants a noncompensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).

As the veteran's claim for higher initial ratings for skin 
disorders was pending when the regulations pertaining to skin 
disorders were revised, he is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000; see 
also 65 Fed. Reg. 33,422 (2000).

The current rating criteria also provide that a 10 percent 
rating is assigned for dermatitis or eczema which covers at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immuno-suppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is assigned 
for dermatitis or eczema which covers at least 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2004).

Under the current rating criteria, Diagnostic Code 7800 
provides eight characteristics of disfigurement: scar 5 or 
more inches in length; scar at least one-quarter inch wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper- pigmented in an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches; underlying soft tissue 
missing in an area exceeding six square inches; and skin 
indurated and inflexible in an area exceeding six square 
inches.  A 10 percent rating is warranted for one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).

Under the current Diagnostic Code 7801 pertaining to scars 
that are deep or that cause limited motion, a maximum 40 
percent rating is warranted for an area or areas exceeding 
144 square inches (929 sq. cm.); area or areas exceeding 72 
square inches (465 sq. cm.) warrants a 30 percent rating; 
area or areas exceeding 12 square inches (77 sq. cm.) 
warrants a 20 percent rating; and area or areas exceeding 6 
square inches (39 sq. cm.) warrants a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2004).

The current Diagnostic Code 7802 pertaining to scars that are 
superficial and that do not cause limited motion, allows that 
for an area or areas of 144 square inches (929 sq. cm.) or 
greater a maximum 10 percent rating is warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2004).

The current Diagnostic Code 7804 provides a maximum 10 
percent rating for superficial scars that are painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).  A maximum 10 percent evaluation is also 
warranted for superficial, unstable scars under the current 
Diagnostic Code 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).

Service medical records reveal treatment for dermatitis of 
the right hand in September 1987.  

VA treatment records from May 1989 to April 1995 show that, 
in May 1989, the veteran was treated for a mycotis of the 
nails and palms of his hands; in August 1989, he was treated 
for a probable fungal infection on his right hand; and a 
history of tinea unguis and chronic fungal infection on 
fingernails was noted, in February 1990.

Service medical records during the veteran's second and third 
periods of active duty show treatment for peri-anal warts and 
tinea versicolor over the abdomen, in November 1991.  In 
February 1992, the veteran was treated for tinea versicolor 
on the trunk and onychomycosis of the toe nails.  In March 
1992, he was seen for complaints of macular lesions on his 
body and fungus on fingers.  The impression was tinea 
versicolor, onychomycosis and tinea pedis.  His peri-anal 
warts were gone.  He was noted to have quite deep peri-anal 
warts in March 1992.

A March 1993 VA treatment record shows the presence of warts 
around the arms (6) and one in penis.  There was 
hyperpigmented scaly patches on his trunk.  The assessment 
included condyloma and tinea versicolor, for which he was 
given a sulfide lotion.  He also was treated for condyloma, 
in June 1993, and a skin rash due to a drug reaction, in 
April 1994.

At a March 1995 Persian Gulf War examination, the veteran 
reported that he had a chronic intermittent rash of his chest 
and anterior neck aggravated by the sun, which had been 
present since the Persian Gulf.  Examination revealed a 
diffuse macular lesion of his trunk and anterior neck 
consistent with tinea versicolor.  Use of shampoo daily for a 
week was recommended for the veteran's fungal skin condition.

At a January 1996 RO hearing, the veteran testified that his 
skin conditions were worse in summer; that he would get spots 
on his chest and neck; that his skin was discolored and was 
paler during the winter.  In the summer, the discolored part 
got pink and, if he was in the sun, it would burn and itch 
according to the veteran.  He indicated that all VA gave him 
was shampoo to put on part of his body, but is was not 
helping.  The veteran wore turtlenecks because people had a 
tendency to stare at him. 

At a February 1996 VA skin examination, the veteran reported 
that he first noticed a skin rash in 1990 or 1991 incident 
with the Persian Gulf war and/or other service during that 
period of time.  His skin rash was about the chest, largely 
to the neck but not sparing the face, tending to be splotchy.  
It was well-demarcated, somewhat a little lighter or a little 
darker than his usual smooth complexion.  There was scarcely 
any scaling but some itching.  The veteran stated that it was 
worse during hot weather and responded only partially to 
prescription shampoos.  He indicated that it had recurred and 
was not as severe as before but would be more severe in the 
summer.  The veteran also had athlete's foot (tinea pedis) 
for a long period of time with scaling about his feet with 
deterioration, discoloration, and atrophy of the right great 
toenail.  He was unable to resolve the fungus he had in his 
toenails.  On examination, the veteran had a clear, very 
light, smooth complexion of the back and [neck].  His 
anterior chest had two small well-circumscribed, elliptical 
lesions about 1-inch in diameter, which were light gray, 
slightly lighter than surrounding skin over the right 
anterior chest and one similar small lesion on the left chest 
was an insignificant small, very small papule on the chest.  
The veteran's feet had scale with dryness about the margins 
of both soles, moccasin-type distribution.  About three 
fourths of the right great toenail was atrophied completely 
away, the remainder was yellow, soft and deep.  He had some 
discoloration of the other nails and the veteran had 
intertrigo between the fourth and fifth toes of the right 
foot.  The veteran's groin, hair, and face were clear of 
dermatitis or rash.  The diagnoses were tinea versicolor and 
tinea pedis with tinea unguim bilateral.

In a March 1996 rating decision, the Winston-Salem RO granted 
service connection for tinea versicolor and tinea pedis, 
assigning a noncompensable rating effective from April 29, 
1991.  

During a February/March 1996 VA hospitalization for substance 
abuse, Lotrimin cream was given for treatment to his groin 
for a tinea cruris infection.  By March 4, 1996, the veteran 
had developed a burning rash on his face and chest and, as a 
result, his medications were discontinued.  He was started on 
Mellaril and Prozac until his discharge.

VA treatment records, in August 1996, show scaling with a 2 
1/2- by 4-inch and a 9 1/2-inch lesion on the anterior chest 
and misshapened toenails.  The assessment was tinea 
corporis/unguim.  In March 1997, the veteran was seen for a 
follow-up on tinea versicolor and onychomycosis.  Some debris 
was noted on the left great toe with normal nail.  Some scaly 
macules were noted on torso.  The assessment was tinea 
versicolor with no further treatment for nails.  In December 
1997, he was seen for onychomycosis of the toes.  An August 
1999 record shows that the veteran's onychomycosis was 
cleared with oral anti-fungal prescription.  A November 1999 
treatment record shows no rash on the veteran's body.

At a September 1999 VA skin examination, the examiner noted 
that the veteran had not had any dermatology appointments in 
the last four years.  He complained of tinea pedis and 
onychomycosis and indicated that he had been treated with a 
number of régimes including antifungal claims, powders, and 
Sporanox.  The veteran  stated that he had just recently 
finished a second course of Sporanox, which was four months 
in length and he took it one week out of a month.  He 
indicated that it had really cleared up his nail problem but 
stated that his problem traditionally been worse in the 
wintertime and consisted of itching, flaking, cracking, and 
bleeding.  The veteran reported that the feet rash was so 
severe in the past that he would have to change his socks 
every couple of hours secondary to the amount of scaling.  He 
indicated that his rash started in Korea back in 1986 and 
that it had come and gone since that time.  The veteran also 
complained of tinea versicolor, which started in about 1991 
while in Saudi Arabia.  It was treated in the past with 
Selsun shampoo as well as different lotions.  He indicated 
that he never been on any prescription medication for this 
problem and stated that it was much better when he was in 
Tucson.  The veteran related that the rash consisted of a lot 
of itching, flaking, and splotchiness of color.  Due to this, 
he is very embarrassed take off his shirt so that others 
could see his chest and back.  The veteran indicated that it 
was doing fairly well, although he had been up in Seattle 
where he had little bit of rash due to the humidity.  

On examination, the veteran had several hypopigmented, 
somewhat scaly plaques without any substance on his chest and 
back.  In addition, he had several acneform pustules and 
inflammatory papules.  On his left foot, the veteran that a 
minimal amount of superficial, white scaling at the distal 
aspect of his great toenail as well as one or two other 
toenails.  On the right foot, the veteran had complete 
sparing of the right great toenail with a little involvement 
of one of the smaller toenails with the same white, crumbly 
change.  The veteran did not have a change between the 
webspace or any change over the plantar aspect of his feet.  
There was no evidence of cracking or bleeding.  The 
assessment included onychomycosis of superficial type, with 
normal regrowth of the nail after completing Sporanox; no 
evidence of tinea pedis because it had been cleared up with 
Sporanox; and very mild tinea versicolor as there were good 
treatments for this condition and this generally was not 
considered to be severely disabling.

In a November 2000 rating decision issued in December 2000, 
the Phoenix RO assigned an initial rating for tinea 
versicolor of 10 percent retroactively effective to April 
1991.

An April 2001 VA record reflects that the veteran's skin was 
warm, dry, anicteria without rashes, lesions or bruises.  In 
July 2001, there was no evidence of STS or ecchymosis.  

At a November 2001 skin examination, the veteran reported 
that his tinea pedis occasionally came and went.  He 
indicated that he was treated at one point with pills not so 
much for his tinea versicolor, but more so for his 
onychomycosis, or fungus of his nails.  The veteran admitted 
that he was last treated longer than a year ago by VA, but 
the examiner noted no records with regard to any antifungal 
medications in the computer within the last year.  He also 
complained that occasionally he got a little bit of foot 
fungus but he kept his feet clean and dry.  The veteran 
stated that his tinea versicolor was treated last about a 
year ago.  He added that he noticed it more during heavily 
humid weather like when he was back in North Carolina and 
that he would have spots on his skin when he became very 
warm.  On examination, the veteran's feet showed no evidence 
of tinea pedis or onychomycosis.  There were no lesions on 
his chest or back associated with tinea versicolor pigmentary 
changes.  The impression was history of tinea pedis, which 
has resolved, and tinea versicolor per patient, which has 
resolved.

VA treatment records reflect that, in April 2002, the veteran 
had a diffuse erthematous, dry papula/urticareal rash on his 
trunk, neck, and arms that was very itchy.  The assessment 
was rash, questionable etiology.  He was given Prednisone and 
hydrocortisone lotion.  On August 7, 2002, the veteran 
complained about itching on his chest/flank area.  He stated 
that he had a rash there and had been applying hydrocortisone 
lotion, which had been ineffective for relief.  An 
examination showed no rash of any kind or evidence of 
scratching; however, the veteran was somewhat anxious.  The 
consensus was that the veteran had been extremely somatic 
throughout his admission in the substance abuse program.  VA 
ordered some sarna lotion and increased his hydroxyzine to 50 
mg. to relieve his sensation of itching.  An August 2003 VA 
treatment record reveals that the veteran's skin was warm, 
dry and intact.  The veteran's skin was found to be clean, 
dry and intact in September 2003.

Though skin symptoms are episodic, the Board interprets the 
evidence to support no more than a 10 percent rating for 
tinea versicolor and no more than a 10 percent rating for 
tinea pedis.  No treatment has been shown for either 
disability since April 2002.  The medical evidence simply 
does not show that the veteran's skin disorders are 
manifested by exudation, crusting, ulceration, or itching 
constant, extensive lesions or marked disfigurement.  There 
is also no clinical evidence that his service-connected skin 
disorders have produced systemic or nervous manifestations, 
involvement of at least 5 percent of the entire bodily area, 
nor are they exceptionally repugnant.  Intermittent systemic 
therapy has not been shown or alleged to be required for his 
service-connected tinea versicolor or tinea pedis, although 
it has been used for treating his nonservice-connected 
onychomycosis.  There is no evidence suggesting that his 
tinea versicolor or his tinea pedis has been more severe than 
the extent contemplated in a 10 percent rating at any time 
during the period of this initial evaluation.  Thus, the 
preponderance of the evidence is against the assignment of 
ratings higher than 10 percent for tinea versicolor and tinea 
pedis.  The most recent VA examination report shows that both 
conditions were asymptomatic and the previous VA examination 
report reflected no treatment (dermatology appointment) in 
the previous four years.  The November 2001 VA examiner found 
no records with regard to antifungal medications in the 
computer within the last year.  Although the veteran was 
noted to have a diffuse skin rash on his trunk, neck and arms 
that was very itchy, in April 2002, it was of questionable 
etiology.  Later complaints of similar itching during a 
hospitalization were thought to be related to somatic 
complaints due to anxiety related to his admission in the 
substance abuse treatment program, as examination showed no 
rash of any kind, or evidence of scratching.  

Hence, the preponderance of the evidence is against 
evaluations in excess of 10 percent for both skin disorders 
under the former and current Diagnostic Code 7806.  
Accordingly, the Board finds that the evidence supports no 
more than a 10 percent evaluation for the veteran's tinea 
versicolor and tinea pedis under Diagnostic Code 7806.  
Should the veteran's skin disorders worsen, he may seek 
increased ratings.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected knee and skin 
disabilities together, or standing alone, present an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization, due 
solely to the veteran's service-connected right knee and skin 
disabilities, as to render impractical the application of the 
regular schedular standards.  The Board observes that the 
veteran had not even sought treatment for his skin 
disabilities for more than four years prior to November 2001; 
otherwise his symptoms have remained intermittent.  On 
examination in November 2001, both conditions were resolved.  
Although the veteran underwent knee surgery in May 2001, his 
knee has improved and the VA vocational rehabilitation 
counselor has stated that it is the veteran's psychiatric 
disorders that render his unemployable.  As such, the Board 
finds that the affect of the veteran's right knee and skin 
disorders on employability is already encompassed by the 
assigned ratings.  In light of the foregoing, the Board finds 
that the criteria for submission for assignment of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are not 
met.


ORDER

Service connection for bipolar disorder is granted.

A rating in excess of 10 percent prior to October 25, 1996, 
for residuals of a lateral meniscectomy of the right knee, is 
denied.

A 20 percent rating from October 25, 1996, for residuals of a 
lateral meniscectomy of the right knee, is granted, subject 
to the law and regulations governing the payment of VA 
monetary benefits.

An initial rating in excess of 10 percent for tinea 
versicolor is denied. 

An initial 10 percent rating for tinea pedis is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.


REMAND

As noted above, the Board construed a March 2003 statement 
from the veteran as an NOD with the February 2002 denial of 
entitlement to a clothing allowance for 1999.  The Board 
observes that the RO has yet to discuss this issue in a 
separate SOC.  Where the Board finds an NOD has been 
submitted to a matter that has not been addressed in an SOC, 
the issue should be remanded to the RO for appropriate 
action.  Manlincon, 12 Vet. App. at 240-41; see also 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002).  

Accordingly, the case is REMANDED to the AMC for the 
following:

The RO should issue the veteran a 
statement of the case as to the issue of 
entitlement to a clothing allowance for 
1999.  The veteran should be apprised of 
her right to submit a substantive appeal 
and to have his claim reviewed by the 
Board.  The RO should allow the veteran 
and his representative the requisite 
period of time for a response.

The purpose of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


